DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions/Rejoinder
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 15-54, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 04/22/2019 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Allison Vagner on 05/28/2021.

The application has been amended as follows: 

1. An aqueous acid solution the solution solution solution solution aqueous solution solution 

2. The solution according to claim 1, 

3. The solution according to claim 2, 



5. The solution according to claim 4, 

6. The solution according to claim 4, 

7. The solution according to claim 1, 

8. The solution according to claim 1, 

9. The solution according to claim 1, 

14. The solution according to claim 1, 

solution solution solution solution 

16. The method of claim 15, wherein the leonardite provides a humic substance comprising at least one of humic acids and fulvic acids, the humic substance being maintained in its natural acid form, without causing precipitation in either the solution 

17. The method of claim 16, further comprising: after micronising the dispersion, adding at least one of an excipient, an adjuvant, a gelling agent, a defoamer, and a preservative.

18. The method of claim 15, further comprising: after micronising the dispersion, adding at least one of an excipient, an adjuvant, a gelling agent, a defoamer, and a preservative.

19. The method of claim 15, wherein the defoamer agent is silicone oil.

solution 

21. The method of claim 20, further comprising: after micronising the dispersion, adding at least one of an excipient, an adjuvant, a gelling agent, a defoamer, and a preservative.

22. The method of claim 19, further comprising: after micronising the dispersion, adding at least one of an excipient, an adjuvant, a gelling agent, a defoamer, and a preservative.

23. The method of claim 15, wherein the surfactants include at least one of ethoxylated fatty acids, polymeric surfactants, sulphonates, hexitol esters, and sulphocarboxylic type surfactants.

24. The method of claim 23, wherein the leonardite provides a humic substance comprising at least one of humic acids and fulvic acids, the humic substance being maintained in a natural acid form, without causing precipitation in either the solution 

25. The method of claim 24, further comprising: after micronising the dispersion, adding at least one of an excipient, an adjuvant, a gelling agent, a defoamer, and a preservative.

26. The method of claim 23, further comprising: after micronising the dispersion, adding at least one of an excipient, an adjuvant, a gelling agent, a defoamer, and a preservative.
27. The method of claim 23, wherein the surfactants include at least one of iso-alkyl polyglycol ether C3-C13 8MOET, calcium lignosulphonate, polyethoxylated sorbitan laurate, and sodium dioctylsulphosuccinate.

28. The method of claim 27, wherein the leonardite provides a humic substance comprising at least one of humic acids and fulvic acids, the humic substance being maintained in a natural acid form, without causing precipitation in either the solution 

29. The method of claim 28, further comprising: after micronising the dispersion, adding at least one of an excipient, an adjuvant, a gelling agent, a defoamer, and a preservative.

30. The method of claim 27, further comprising: after micronising the dispersion, adding at least one of an excipient, an adjuvant, a gelling agent, a defoamer, and a preservative.

31. The method of claim 15, wherein the amino acids are selected from acidic or neutral amino acids.

32. The method of claim 31, wherein the leonardite provides a humic substance comprising at least one of humic acids and fulvic acids, the humic substance being maintained in a natural acid form, without causing precipitation in either the solution 



34. The method of claim 31, further comprising: after micronising the dispersion, adding at least one of an excipient, an adjuvant, a gelling agent, a defoamer, and a preservative.

35. The method of claim 15, wherein the amino acids comprise free amino acids, peptides, or polypeptides.

36. The method of claim 35, wherein the leonardite provides a humic substance comprising at least one of humic acids and fulvic acids, the humic substance being maintained in a natural acid form, without causing precipitation in either the solution 

37. The method of claim 36, further comprising: after micronising the dispersion, adding at least one of an excipient, an adjuvant, a gelling agent, a defoamer, and a preservative.

38. The method of claim 35, further comprising: after micronising the dispersion, adding at least one of an excipient, an adjuvant, a gelling agent, a defoamer, and a preservative.

39. The method of claim 15, wherein the leonardite has a total humic substance content comprised between 50% w/w to 80% w/w.

solution 

41. The method of claim 40, further comprising: after micronising the dispersion, adding at least one of an excipient, an adjuvant, a gelling agent, a defoamer, and a preservative.

42. The method of claim 39, further comprising: after micronising the dispersion, adding at least one of an excipient, an adjuvant, a gelling agent, a defoamer, and a preservative.

43. The method of claim 15, wherein the surfactants include at least one of iso-alkyl polyglycol ether C3-C13 8MOET, calcium lignosulphonate, polyethoxylated sorbitan laurate, and sodium dioctylsulphosuccinate.

44. The method of claim 43, wherein the leonardite provides a humic substance comprising at least one of humic acids and fulvic acids, the humic substance being maintained in a natural acid form, without causing precipitation in either the solution 

45. The method of claim 44, further comprising: after micronising the dispersion, adding at least one of an excipient, an adjuvant, a gelling agent, a defoamer, and a preservative.



47. The method of claim 15, wherein the solution 

48. The method of claim 47, wherein the leonardite provides a humic substance comprising at least one of humic acids and fulvic acids, the humic substance being maintained in its natural acid form, without causing precipitation in either the solution 

49. The method of claim 48, further comprising: adding the at least one excipient, adjuvant, gelling agent, defoamer, and preservative.

50. The method of claim 47, further comprising: adding the at least one excipient, adjuvant, gelling agent, defoamer, and preservative.

51. The method of claim 47, wherein the gelling agent comprises xantham gum.

52. The method of claim 51, wherein the leonardite provides a humic substance comprising at least one of humic acids and fulvic acids, the humic substance being maintained in its natural acid form, without causing precipitation in either the solution 



54. The method of claim 51, further comprising: adding the at least one excipient, adjuvant, gelling agent, defoamer, and preservative.

55. The solution according to claim 1, solution 

56. The solution according to claim 1, solution 

57. The solution according to claim 1, 

Examiner’s Statement of Reasons for Allowance
Claims 1-9 and 14-57 are allowed. The following is an examiner’s statement of reasons for allowance:

The closest prior art of record - Reid et al. (US Patent Publication No. 2002/0174697 A1) – is directed to an aqueous [Paragraph 0087] acid composition [Paragraph 0086] comprising leonardite (e.g. oxidized lignite) [Paragraph 0081] and surfactants [Paragraph 0080], the composition being for use as a beneficial soil and plant material [Paragraph 0002], wherein the composition comprises a 

The prior art references do not teach or render obvious all the cumulative limitations of independent claim 1 with particular attention to “an aqueous acid solution” […] “wherein the leonardite and amino acids do not precipitate from the solution composition nor from field application in which the aqueous solution liquid applied has a neutral or acidic pH, and wherein the solution composition has stable fluidity for up to 14 days.” Reid’s composition is stable when in the form of a suspension with a clay suspending agent, however, the reference does not disclose a stable aqueous solution that does not undergo precipitation.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Smith whose telephone number is (571)270-3599.  The examiner can normally be reached on Monday - Friday 9:30am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JENNIFER A SMITH/Primary Patent Examiner, Art Unit 1731                                                                                                                                                                                         May 28, 2021